Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made and entered into as of
January 16, 2014, by and between Summer Infant, Inc. (the “Company”), and Carol
E. Bramson (the “Executive”).

 

WITNESSETH THAT:

 

WHEREAS, the parties desire to enter into this Agreement pertaining to the
employment of the Executive by the Company;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, it is hereby covenanted and agreed by the Executive and the Company
as follows:

 

1.                                      Performance of Services.  The
Executive’s employment with the Company shall be subject to the following:

 

(a)                                 Subject to the terms of this Agreement, the
Company hereby agrees to employ the Executive as its Chief Executive Officer and
President during the Agreement Term (as defined below).  In addition, the
Executive shall serve as Chief Executive Officer, President and/or a director of
the Company’s subsidiaries during the Agreement Term.

 

(b)                                 During the Agreement Term, while the
Executive is employed by the Company, the Executive shall devote her full
business time, energies and talents to serving as its Chief Executive Officer.

 

(c)                                  The Executive agrees that she shall perform
her duties faithfully and efficiently subject to the directions of the Board of
Directors of the Company (the “Board”).  The Executive shall not, without her
consent, be assigned tasks that would be inconsistent with those of Chief
Executive Officer.  The Executive shall report to the Board and shall have such
authority, power, responsibilities and duties as are inherent in her position
(and the undertakings applicable to her position) and necessary to carry out her
responsibilities and the duties required of her under this Agreement.

 

(d)                                 Notwithstanding the foregoing provisions of
this Section 1, during the Agreement Term, the Executive may devote reasonable
time to activities other than those required under this Agreement (“outside
activities”), including the supervision of her personal investments, and
activities involving professional, charitable, community, educational, religious
and similar types of organizations, speaking engagements, membership on the
boards of directors of other organizations, and similar types of activities, to
the extent that such other activities do not materially inhibit or prohibit the
performance of the Executive’s duties under this Agreement, or conflict in any
material way with the business of the Company or any subsidiary.  The parties
acknowledge that the Executive is currently engaged in other business activities
outside of the Company and agree that the Executive can continue those
activities during the Agreement Term, provided such activities do not materially
inhibit or prohibit the performance of the Executive’s duties under this
Agreement.  It is understood and agreed by the parties that the Executive’s
continued participation in such activities shall not be a breach of this
Agreement.

 

--------------------------------------------------------------------------------


 

(e)                                  The term of this Agreement shall begin on
February 1, 2014 (the “Effective Date”) and end on January 31, 2015, unless
terminated earlier in accordance with this Agreement (the “Agreement Term”).

 

2.                                      Compensation.  Subject to the terms of
this Agreement, while the Executive is employed by the Company, the Company
shall compensate her for her services as follows:

 

(a)                                 Salary.  For services rendered under this
Agreement, the Company shall pay the Executive a salary at the annual rate of
$350,000, paid in accordance with the Company’s usual payroll practices (the
“Base Salary”).

 

(b)                                 Bonus.  The Executive will be eligible to
participate in the Company’s annual STI (Short Term Incentive) bonus program for
fiscal year 2014, which provides the opportunity to earn a cash bonus based on
the achievement of Company and personal performance targets determined by the
Compensation Committee of the Board.  For fiscal year 2014, and subject to the
terms of Section 4 below, provided that the Executive continues to be employed
by the Company as of the last calendar day of 2014, the Executive will receive a
minimum STI bonus of $100,000, subject to applicable withholding and other
lawful deductions, payable on or before April 15, 2015.  For the avoidance of
doubt, if the Executive is not employed as of the last calendar day of 2014, the
Employee will not receive the minimum STI bonus pursuant to this Section 2(b). 
The Executive will also be eligible to participate in the Company’s long-term
incentive plan and any other bonus plan adopted by the Company, as determined by
the Compensation Committee of the Board.

 

(c)                                  Equity Awards.  Subject to approval of the
Compensation Committee of the Board and the terms of Section 4 below, on the
Effective Date (the “Grant Date”), the Executive shall receive a 10-year stock
option under the Company’s equity incentive plan to purchase 200,000 shares of
the Company’s common stock at an exercise price equal to the closing price of a
share of common stock as of the Grant Date (the “Option”), with the Option
vesting in 12 equal monthly installments (on the last day of each month) over
the one-year period following the Grant Date, provided that (i) the Executive
remains continuously employed by or providing services to the Company on each
such vesting date, (ii) the vesting shall be accelerated in full upon a “change
in control” of the Company (as defined in the Company’s equity incentive plan)
and (iii) the vesting shall be accelerated in full upon a termination by the
Company of the Executive without Cause (as defined below).  The Executive will
also be eligible to receive additional equity awards through participation in
the Company’s annual long-term incentive program.

 

(d)                                 Other Benefits.  The Executive shall be
eligible for the benefits, including, without limitation, medical and dental
benefits, and other fringe benefits, including, without limitation, reasonable
vacation time commensurate with the term of the Executive’s employment, to the
same extent and on the same terms as those benefits are provided by the Company
from time to time to the Company’s other senior management employees.

 

(e)                                  Expense Reimbursement.  The Company will
reimburse the Executive for all reasonable travel, entertainment and other
expenses incurred or paid by the Executive in connection with, or related to ,
the performance of her duties, responsibilities or services under

 

2

--------------------------------------------------------------------------------


 

this Agreement, provided that such expenses are incurred and accounted for in
accordance with the reasonable policies and procedures established by the
Company.

 

(f)                                   Indemnification and Insurance.  The
Company and the Executive, contemporaneously with the execution of this
Agreement, shall execute an indemnification agreement.  The Company shall
maintain directors and officers liability insurance in commercially reasonable
amounts (as reasonably determined by the Board), and the Executive shall be
covered under such insurance to the same extent as other senior management
employees of the Company and the Board.

 

(g)                                  Legal Expenses.  Within ten calendar days
following presentation by the Executive of documentation of legal fees and
expenses incurred by the Executive in connection with the preparation and
negotiation of this Agreement, the Company shall pay to the Executive an amount
up to $5,000 for such legal fees and expenses.

 

3.                                      Termination.  The Executive’s employment
with the Company during the Agreement Term may be terminated by the Company or
the Executive without any breach of this Agreement only under the following
circumstances: (a) upon the death of the Executive; (b) upon the permanent
disability of the Executive if such disability renders the Executive incapable
of performing her duties; (c) with or without Cause, upon 30 days’ prior written
notice by the Company to the Executive; (d) upon 30 days’ prior written notice
by the Executive to the Company; or (e) upon the last day of the Agreement Term.

 

4.                                      Rights Upon Termination.  Upon the
termination of the Executive’s employment, the Company shall provide to the
Executive the following:

 

(a)                                 The Company will pay the Executive her
Accrued Obligations promptly following such termination.  For this purpose,
“Accrued Obligations” means (i) the portion of the Executive’s salary as has
accrued prior to any termination of her employment with the Company and has not
yet been paid, (ii) an amount equal to the value of any accrued unused vacation
days, and (iii) the amount of any expenses properly incurred by the Executive on
behalf of the Company prior to any such termination and not yet reimbursed
pursuant to Section 2(d) hereof.

 

(b)                                 If the Company terminates the Executive
without Cause, then the Executive shall receive the following benefits in
addition to the Accrued Obligations:

 

(i)                                     (A) if the termination occurs within the
first six months following the Effective Date, the Company shall pay to the
Executive the amount of her Base Salary that would have otherwise been paid
through the six-month anniversary date but for the earlier termination pursuant
to this Section 4(b), or (B) if the termination occurs at any time following the
six-month anniversary of the Effective Date, the Company shall pay to the
Executive the amount of her Base Salary that would have otherwise been paid
through January 31, 2015 but for the earlier termination pursuant to this
Section 4(b), in the case of both clause (A) and (B), less applicable
withholdings and deductions, paid in accordance with the Company’s usual payroll
practices;

 

(ii)                                  the Company shall pay to the Executive any
bonus earned, if any, pursuant to Section 2(b);

 

3

--------------------------------------------------------------------------------


 

(iii)                               vesting shall accelerate for any unvested
portion of the Option as set forth in Section 2(c)(iii); and

 

(iv)                              if the Executive is participating in the
Company’s employee group health insurance plans on the date of termination, and
the Executive timely elects and remains eligible for continued coverage under
COBRA, or, if applicable, state or local insurance laws, then (A) if the
termination occurs within the first six months following the Effective Date, the
Company shall pay that portion of Executive’s COBRA premiums that the Company
was paying prior to the date of termination until the six-month anniversary of
the Effective Date or (B) if the termination occurs at any time following the
six-month anniversary of the Effective Date, the Company shall pay that portion
of Executive’s COBRA premiums that the Company was paying prior to the date of
termination through January 31, 2015.

 

(c)                                  If the Company terminates the Executive
under Section 3(c) with Cause, then (i) the Company shall pay to the Executive
her Accrued Obligations promptly following such termination, (ii) the Option
shall immediately be terminated and forfeit and (iii) the Company shall have
fulfilled its payment and benefit obligations to the Executive under this
Agreement.  For purposes of this Agreement, “Cause” means the occurrence of one
or more of the following:  (1) the Executive’s willful and continued failure to
substantially perform her obligations under this Agreement, which failure
continues for a period of at least 30 days after written demand for substantial
performance has been delivered by the Company to the Executive which
specifically identifies the manner in which the Executive has failed to perform;
(2) the Executive’s willful conduct which constitutes misconduct and is
materially and demonstrably injurious to the Company, as determined in good
faith by a vote of at least two-thirds of the non-Executive directors of the
Board at a meeting of the Board at which the Executive is provided an
opportunity to be heard; (3) the Executive being convicted of, or pleading nolo
contendere to a felony; or (4) the Executive being convicted of, or pleading
nolo contendere to a misdemeanor based in dishonesty or fraud.

 

(d)                                 If the Executive terminates her employment
for any reason under Section 3(d), then (i) the Company shall pay to the
Executive her Accrued Obligations, less applicable withholdings and deductions;
and (ii) vesting of the Option shall cease as of the date of such termination
and any remaining unvested portion shall be forfeit.

 

(e)                                  The Executive and any of her dependents
shall be eligible for COBRA continuation coverage (as described in section 4980B
of the Internal Revenue Code of 1986, as amended) at the Executive’s own cost to
the extent permitted by applicable law and subject to Section 4(b).

 

(f)                                   The Company shall provide any other
payments or benefits to be provided to the Executive by the Company or a
subsidiary pursuant to any employee benefit plans or arrangements established or
adopted by the Company or a subsidiary (including, without limitation, any
rights to indemnification from the Company or from a third-party insurer for
directors and officers liability coverage) under Section 2(f) or otherwise with
respect to any costs, losses, claims, suits, proceedings, damages or liabilities
to which the Executive may become subject which arise out of, are based upon or
relate to the Executive’s employment by

 

4

--------------------------------------------------------------------------------


 

the Company or the Executive’s service as an officer), to the extent such
amounts are due from the Company in accordance with the terms of this Agreement
or such plans or arrangements.

 

5.                                      Proprietary Information.

 

(a)                                 The Executive agrees that all information,
whether or not in writing, of a private, secret or confidential nature
concerning the Company’s business, business relationships or financial affairs
(collectively, “Proprietary Information”) is and shall be the exclusive property
of the Company.  Without limitation, Proprietary Information shall include
inventions, products, processes, methods, techniques, formulas, compositions,
compounds, projects, development plans, research data, clinical data,
confidential communications with regulatory bodies and other third parties,
financial data, personnel data, computer programs, customer and supplier lists,
and contacts with or knowledge of customers or prospective customers of the
Company.  The Executive will not disclose any Proprietary Information to any
person or entity other than employees of the Company with authorization to
access the information or use the same for any purposes (other than in the
performance of her duties as an employee of the Company) without approval by an
officer of the Company, during or after her employment with the Company, unless
and until such Proprietary Information has become public knowledge without fault
of the Executive or such disclosure is required by law.

 

(b)                                 The Executive agrees that all files,
letters, memoranda, reports, records, data, sketches, drawings, laboratory
notebooks, program listings, or other written, photographic, electronic, or
other tangible material containing Proprietary Information, in any form, whether
created by the Executive or others, which shall come into her custody or
possession, shall be the exclusive property of the Company and will be used by
the Executive only in the performance of her duties for the Company.  All such
materials or copies thereof and all tangible property of the Company in the
custody or possession of the Executive shall be delivered to the Company, upon
the earlier of (i) a request by the Company or (ii) termination of her
employment.  After such delivery, the Executive shall not retain any such
materials or copies thereof or any such tangible property.  Notwithstanding the
foregoing provisions of this Section 5(b), the parties agree that, if the
Executive continues to serve on the Board following the Agreement Term, the
Executive may retain all Company property relating to the Executive’s service on
the Board.

 

(c)                                  The Executive agrees that her obligation
not to disclose or to use information and materials of the types set forth in
Sections 5(a) and 5(b), and her obligation to return materials and tangible
property, set forth in Section 5(b), also extends to such types of information,
materials and tangible property of customers of the Company or suppliers to the
Company or other third parties, including licensors and licensees, who may have
disclosed or entrusted the same to the Company or to the Executive.

 

6.                                      Inventions.

 

(a)                                 The Executive will make full and prompt
disclosure to the Company of all inventions, improvements, discoveries, methods,
developments, software, and works of authorship, whether patentable or not,
which are created, made, conceived or reduced to practice by her, or under her
direction, or jointly with others, during her employment by the Company,

 

5

--------------------------------------------------------------------------------


 

whether or not during normal working hours or on the premises of the Company
(all of which are collectively referred to in this Agreement as “Inventions”).

 

(b)                                 The Executive agrees to assign and does
hereby assign to the Company (or any person or entity designated by the Company)
all of her right, title and interest in and to all Inventions and related
patents, patent applications, trade secrets, copyrights and copyright
applications.  However, this Section 6(b) shall not apply to Inventions which
are unrelated to the present or planned business or research and development of
the Company and which are made and conceived by the Executive outside of normal
working hours, outside the Company’s premises and do not involve use of the
Company’s tools, devices, equipment or Proprietary Information.  The Executive
understands that, to the extent this Agreement is to be construed in accordance
with the laws of any state which precludes a requirement in an employee
agreement to assign certain classes of inventions made by an employee, this
Section 6(b) shall be interpreted to not apply to any invention which a court
rules or the Company agrees to fall within such classes.

 

(c)                                  The Executive agrees to cooperate fully
with the Company, both during and after her employment with the Company, with
respect to the procurement, maintenance and enforcement of patents, trademarks,
copyrights and other intellectual property rights (both in the United States and
foreign countries) relating to Inventions.  The Executive shall sign all papers,
including, without limitation, copyright applications, patent applications,
declarations, oaths, formal assignments, assignments of priority rights, and
powers of attorney, which the Company may deem necessary or desirable in order
to protect its rights and interests in any Invention.  The Executive further
agrees that if the Company is unable to secure the signature of the Executive on
any such papers with reasonable effort, an executive officer of the Company
shall be entitled to execute any such papers as the agent and the
attorney-in-fact of the Executive, and the Executive hereby irrevocably
designates and appoints each executive officer of the Company as her agent and
attorney-in-fact to execute any such papers on her behalf, and to take any and
all actions as the Company may deem necessary or desirable in order to protect
its rights and interests in any Invention, under the conditions described
herein.

 

7.                                      Remedies.  The Executive agrees and
acknowledges that her breach of Section 5 or 6 cannot be reasonably or
adequately compensated for in money damages alone and would cause irreparable
injury to the Company.  Accordingly, the Executive agrees that, with respect to
a breach of such Sections, the Company is entitled to, in addition to all other
rights and remedies available to the Company at law or in equity, specific
performance and immediate injunctive relief, without posting a bond.

 

8.                                      Survival.  The Executive agrees that her
obligations under Sections 5 and 6 of this Agreement shall survive the
termination of her employment or the Agreement Term, regardless of the reason
for such termination.

 

9.                                      Severability.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement.

 

6

--------------------------------------------------------------------------------


 

10.                               Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the internal laws of
the State of Rhode Island.

 

11.                               Successors and Assigns.  This Agreement shall
be enforceable by the Executive and her heirs, executors, administrators and
legal representatives, and by the Company and its successors and assigns.

 

12.                               Entire Agreement.  This Agreement, with the
Indemnification Agreement, contains the entire agreement of the parties and
supersedes any prior understandings or agreements between the Executive and the
Company.  This Agreement may be changed only by an agreement in writing signed
by the party against whom enforcement of any waiver, change, modification,
extension or discharge is sought.

 

[Remainder of page intentionally left blank.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first written above.

 

 

 

Company

 

 

 

Summer Infant, Inc.

 

 

 

 

 

By:

/s/ Paul Francese

 

Name:

Paul Francese

 

Title:

Chief Financial Officer

 

 

 

 

 

Executive

 

 

 

/s/ Carol E. Bramson

 

Carol E. Bramson

 

Signature page – Employment Agreement

 

--------------------------------------------------------------------------------